

115 HR 2456 IH: Safeguarding Government from Foreign Corruption Act
U.S. House of Representatives
2017-05-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2456IN THE HOUSE OF REPRESENTATIVESMay 16, 2017Ms. Jayapal (for herself and Mr. Raskin) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo expressly provide for the extraterritorial application of the Federal bribery and illegal
			 gratuity statute to the President and other covered officials.
	
 1.Short titleThis Act may be cited as the Safeguarding Government from Foreign Corruption Act. 2.Affirming the application of the Federal bribery and illegal gratuity statute to persons residing and to acts occurring abroadSection 201 of title 18, United States Code, is amended by adding at the end the following:
			
 (f)A person, regardless of the country of his or her citizenship, may be convicted under this section of an offense committed by his or her own conduct or the conduct of another for which he or she is legally accountable if—
 (1)either the conduct that is an element of the offense or the result that is such an element occurs within the United States;
 (2)conduct occurring outside the United States is sufficient under the law of the United States to constitute an attempt to commit an offense within the United States; or
 (3)conduct occurring outside the United States is sufficient under the law of the United States to constitute a conspiracy to commit an offense within the United States and an overt act in furtherance of such conspiracy occurs within the United States..
 3.ViolationsA violation of this Act shall constitute a high crime and misdemeanor for the purposes of article II, section 4 of the Constitution of the United States.
		